Case 2:15-cv-05642-CAS-JC Document 516 Filed 01/22/20 Page1ofi Page ID #:11058

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:15-CV-05642-CAS-JCx Date January 22, 2020

 

 

Title GRAY ET AL. V. PERRY ET AL.

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - DEFENDANTS’ EX PARTE APPLICATION
FOR LEAVE TO FILE EVIDENTIARY OBJECTIONS TO
PLAINTIFFS’ REPLY EVIDENCE (ECF No. 515, filed on January
21, 2020) (IN CHAMBERS)

Before the Court is defendants’ ex parte application for leave to file evidentiary
objections to evidence submitted with the Declaration of Michael Kahn, ECF No. 510
(“Kahn Declaration”), which was filed in support of plaintiffs’ reply in support of their
motion for an award of prejudgment interest, ECF No. 505 (“Reply”). See Ex Parte
Application, ECF No. 515 (“Application”).

Defendants filed their ex parte application on January 21, 2020. See Application.
The ex parte application states that plaintiffs’ counsel will not file an opposition, but that
plaintiffs do not consent to the application. Id. at2. Having carefully reviewed defendants’
unopposed submissions, the Court finds good cause to GRANT the ex parte application.

Defendants shall be permitted to file their evidentiary objections to the evidence
attached to the Kahn Declaration. Unless specifically requested by the Court, the Court
will not entertain any further submissions with regard to plaintiffs’ pending motions for
prejudgment interest or judgment as a matter of law.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 1
